UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): March 18, 2012 Lehman Brothers Holdings Inc. Plan Trust (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-9466 (Commission File Number) (IRS Employer Identification No.) 1271 Avenue of the Americas New York, New York (Address of principal (Zip Code) executive offices) Registrant’s telephone number, including area code: (646) 285-9000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On March 18, 2012, the Board of Directors of Lehman Brothers Holdings Inc. (“LBHI”) approved director compensation for board members consisting of two components: (i) a fixed annual fee and (ii) an incentive compensation plan for LBHI’s Board of Directors (the “Compensation Plan”).Information regarding the Compensation Plan was filed with the United States Bankruptcy Court for the Southern District of New York (jointly administered proceedings, In re Lehman Brothers Holdings Inc. et al., Case No. 08-13555) on March 19, 2012.A copy of the court filing is attached hereto as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits. (a)Exhibits Notice of Compensation Plan for the Post-Effective Date Board of Directors of Lehman Brothers Holdings Inc. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. LEHMAN BROTHERS HOLDINGS INC. PLAN TRUST ByLehman Brothers Holdings Inc., as Plan Administrator Date:March 19, 2012 By: /s/John Suckow Name: John Suckow Title: ChiefExecutive Officer and Presidentof Lehman Brothers Holdings Inc. 3 EXHIBIT INDEX Exhibit No.Description Notice of Compensation Plan for the Post-Effective Date Board of Directors of Lehman Brothers Holdings Inc. 4
